Citation Nr: 0933665	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  06-30 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for service-
connected residuals of laparotomy for bowel obstruction, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to June 
1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board notes 
that the RO in Boston, Massachusetts maintains current 
jurisdiction over the claim.

A hearing was held in May 2008, at the Boston RO, before the 
undersigned Veterans Law Judge.  A transcript of the 
testimony is in the claims file.

In September 2008, the Board remanded the Veteran's claim in 
order to obtain additional treatment records, afford the 
Veteran a VA examination, and issue a supplemental statement 
of the case (SSOC).  The Veteran's VA medical center (VAMC) 
treatment records dated through April 2009 and private 
treatment records dated through August 2008 were obtained and 
associated with the Veteran's claims file.  In addition, the 
Veteran was scheduled for a VA examination in January 2009, 
which he attended.  As is discussed more fully below, this 
examination was based on a review of the claims file, the 
Veteran's oral history, and a thorough physical examination 
of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Subsequently, a SSOC was 
issued in May 2009.  Therefore, the Board finds that its 
remand directives have been complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  During service, the Veteran had the onset of acute 
appendicitis and surgery in November 1976, with two bouts of 
post-operative small bowel obstruction, both requiring 
surgical release of adhesions and the use of a long tube for 
stenting the bowel for return of non-obstructive function.

3.  The Veteran's residuals of laparotomy for bowel 
obstruction are not manifest by moderately severe symptoms of 
the peritoneum or adhesions of, such as partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain; or moderate 
symptoms of resection of the large intestine.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for the residuals of laparotomy for bowel obstruction 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Codes 
7301-7329 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, letters dated in May 2008 and October 2008 
notified the Veteran of the above requirements.  However, 
these letters were received after the initial adjudication of 
the Veteran's claim in July 2005.  In certain circumstances, 
failure to provide pre-adjudicative notice of any of the 
necessary duty to notify elements may create prejudicial 
error.  See Sanders v. Nicholson, 487 F.3d 881 (2007); cert. 
granted sub nom. Peake v. Sanders, 76 U.S.L.W. 3654 (U.S. 
June 16, 2008) (No. 07-1209); rev'd, Shinseki v. Sanders, 566 
U.S. ____ (2009).  Lack of prejudicial harm may be shown in 
three ways: (1) that any defect was cured by actual knowledge 
on the part of the claimant, (2) that a reasonable person 
could be expected to understand from the notice what was 
needed, or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d. at 887, rev'd on other 
grounds, Shinseki v. Sanders, supra; see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Federal Circuit indicated that this was not an exclusive list 
of ways that error may be shown to be non prejudicial.  See 
Sanders, 487 F.3d 881.  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, the 
record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair.  See also 
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

However, in this case, the Board finds that the timing error 
did not affect the essential fairness of the adjudication.  
In this regard, the Board observes that after the May 2008 
and October 2008 letters were issued, in May 2009, a 
supplemental statement of the case (SSOC) was issued.  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a SOC or SSOC can constitute 
a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(hereinafter Mayfield III).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to the timing of the 
notice in this case is not prejudicial.  See Sanders, 487 
F.3d 881.

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria were identified.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records, VA 
treatment records and private treatment records pertinent to 
the years after service.  Additionally, the Veteran was 
afforded VA examinations in May 2005 and January 2009.  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  As noted below, the Board finds that the VA 
examinations obtained in this case are adequate, as they are 
predicated on a review of the claims file and all pertinent 
evidence of record, and they fully address the rating 
criteria that are relevant to rating the disability in this 
case.  Thus, there is adequate medical evidence of record to 
make a determination in this case.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issue on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  The Board, 
therefore, finds that the VCAA duty to assist has also been 
satisfied.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, where VA's adjudication of an increased rating claim 
is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran's residuals of laparotomy for bowel 
obstruction are currently evaluated as 10 percent disabling, 
pursuant to Diagnostic Codes 7301-7329.  With diseases, 
preference is to be given to the number assigned to the 
disease itself; if the rating is determined on the basis of 
residual conditions, the number appropriate to the residual 
condition will be added, preceded by a hyphen.  38 C.F.R. § 
4.27 (2008).  The hyphenated diagnostic code in this case 
indicates that the peritoneum, adhesions of (7301) is the 
service- connected disorder and that the large intestine, 
resection of (7329) under Diagnostic Code 7329 is a residual 
condition.

The regulations provide that there are diseases of the 
digestive system, particularly within the abdomen, which, 
while differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia and 
disturbances in nutrition.  Consequently, certain coexisting 
diseases in this area, as indicated in the instruction under 
the title "Diseases of the Digestive System," do not lend 
themselves to distinct and separate disability evaluations 
without violating the fundamental principle relating to 
pyramiding as outlined in § 4.14. See 38 C.F.R. § 4.113 
(2008).  Ratings under diagnostic codes 7301 to 7329, 
inclusive, 7331, 7342 and 7345 to 7348 inclusive will not be 
combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

Under Diagnostic Code 7301, a 10 percent rating is warranted 
for moderate adhesions with pulling pain on attempting to 
work or aggravated by movements of the body, or occasional 
episodes of colic pain, nausea, constipation, perhaps 
alternating with diarrhea, or abdominal distension.  A 30 
percent evaluation contemplates a "moderately severe" 
disorder with partial obstruction manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain.  A 50 percent evaluation contemplates 
"severe" symptoms, with definite partial obstruction shown 
by X-ray, with frequent and prolonged episodes of severe 
colic distension, nausea or vomiting, following severe 
peritonitis, ruptured appendix, perforated ulcer, or 
operation with drainage.  38 C.F.R. § 4.114, Diagnostic Code 
7301.

Under Diagnostic Code 7329, resection of the large intestine, 
slight symptoms are evaluated as 10 percent disabling.  
Moderate symptoms are evaluated as 20 percent disabling, and 
severe symptoms, objectively supported by examination 
findings, are evaluated as 40 percent disabling.  38 C.F.R. § 
4.114, Diagnostic Code 7329.

The Board observes that the words "moderate", "moderately 
severe" and "severe" are not defined in the Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to an evaluation in excess of 10 
percent for his service-connected residuals of laparotomy for 
bowel obstruction.  In this regard, the Veteran has not been 
shown to have a "moderately severe" disorder with partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain or moderate 
symptoms involving resection of the large intestine.

Because it is important "that each disability be viewed in 
relation to its history [,]" 38 C.F.R. § 4.1, the Board 
initially notes that the Veteran's service treatment records 
reflect several surgical procedures during active duty 
pertaining to his service-connected stomach disorder.  See 
also Moore v. Shinseki, 555 F.3d 1369, 1373 (Fed. Cir. 2009).  
In this regard, it is noted that in November 1976, the 
Veteran had the onset of acute appendicitis and surgery, with 
two bouts of post-operative small bowel obstruction, both 
requiring surgical release of adhesions and the use of a long 
tube for stenting the bowel for return of non-obstructive 
function.  A February 1977 service treatment record notes 
that the Veteran did not have specific complaints, i.e. there 
was no nausea, vomiting or obstructive symptoms.  Urinalysis 
was normal and physical examination revealed a well-healing 
midline incision of the abdomen, normal rectal examination, 
and no palpable hernia.  His weight at that time was 140 
pounds.  At his May 1977 separation examination, the Veteran 
weighed 145 pounds and per his May 1977 Report of Medical 
History, he did not have any complaints about his abdominal 
surgery at that time.  

After service, at a September 1977 VA examination, the 
Veteran continued to complain of abdominal cramps and 
bloating.  However, physical examination of the abdomen was 
negative.  The Veteran weighed 155 pounds at that time.  A 
December 1979 VA examination noted that since discharge, the 
Veteran had not gained much weight.  At that time, he weighed 
160 pounds.  The examiner noted that except for a small 
amount of scattered bowel gas, physical examination was 
unremarkable.

Turning to the current appeal period, the Veteran was 
afforded a VA examination in May 2005.  At that examination, 
the Veteran reported that when he was in the service he had 
an appendectomy, and one week after that, he had an abdominal 
laparoscopic surgery in which they found adhesions of the 
bowel.  He then had a third abdominal laparoscopic surgery in 
which they removed adhesions from around the bowel.  He 
stated that he subsequently had pain and that two years ago, 
he started having abdominal spasms and mild abdominal pain 
with erratic bowel movements that were diarrheal in nature.  
He stated that he got the sudden urge to have a bowel 
movement quickly several times daily, and times when he 
experienced fecal incontinence due to the urgency issue.  He 
stated that he hadn't noticed any bright blood but there had 
been a dark color stain in his toilet.  He did have some firm 
bowel movements, but most were diarrheal in nature.  He 
stated that he could not make an association of the bowel 
symptoms to any specific trigger, i.e. foods.  He stated that 
he ate 3 regular meals per day.  However, he contended that 
he had lost 30 pounds over the past 6 months, but denied 
fever, chills, nausea or vomiting, and he had not been 
hospitalized since his abdominal surgeries in the military.  
(The Board notes however, that the May 2005 VA examiner did 
not record the Veteran's weight at the examination).  The 
Veteran's other pertinent medical problems included past 
cocaine dependence, alcohol dependence, depression and an 
abscess of a tooth in the left mandible.  The Veteran also 
reported that he was unemployed but that he had been a roofer 
for 25 years.  He stated that he quit smoking 25 years ago 
and that he no longer drank heavily.  He stated that he got 
moderate exercise which included walking and doing push-ups 
for 30 minutes daily.  

On physical examination, the examiner noted churning bowel 
sounds in all quadrants.  There was mild tenderness of the 
abdomen, especially on the right side.  There was no rebound, 
guarding or masses of all quadrants.  The prostate felt firm 
and his stool was brown and negative.  The examiner noted 
that the Veteran had to quickly go to the bathroom to have a 
bowel movement during the interview.  The examiner diagnosed 
residuals of laparotomy for bowel obstruction, noting that 
those residuals included chronic diarrhea and mild abdominal 
pain, and that this was most likely irritable bowel disease 
based on the Veteran's history and the clinical examination.  
The examiner also noted that this condition decreased the 
Veteran's quality of life in that he had to get to the 
bathroom suddenly and erratically throughout the day to have 
a bowel movement.  He had also had a few episodes of fecal 
incontinence because of this problem. 

However, the Board also notes VAMC treatment records dated in 
April and May 2005, which note that the Veteran was admitted 
for detoxification for cocaine and alcohol use.  The Veteran 
reported using crack cocaine daily for the past two years, 
but that he had started using it again in approximately 2000.  
He stated that he began using cocaine at the age of 25, and 
began smoking it 5 years later until he quit in 1998.  With 
regard to alcohol, the Veteran reported that he began 
drinking at the age of 12 and that it became problematic at 
the age of 17.  He reported that alcohol and drugs had been a 
problem in his life for the past 28 years.  The Veteran also 
reported that he was unemployed, had been for the past three 
years, and that he had mostly worked under the table in 
construction.  The Veteran was diagnosed with continuous 
alcohol, cocaine and cannabis dependence.  It was also noted 
that the Veteran had been in the detoxification unit some 5 
times starting back in 1988, and he also reported having been 
in substance abuse rehabilitation some 3 times since the 
1980s.  

In June 2006, a VAMC treatment notes provide that the Veteran 
had been working for a tree service, but that he left that 
position because "he had a tough boss."  He reported that 
he was not drinking but that he had been smoking crack 
cocaine daily for the past 3 months.  He did not report any 
gastrointestinal problems or weight loss at that time.  

Additionally, the Board notes that at his May 2008 hearing, 
the Veteran testified that he had bowel pains and diarrhea, 
which he mostly treated with over the counter medications.  
He noted that he lost his job due to absenteeism, and that 
this absenteeism was in part due to his bowel problems.  
However, as was noted above, the Veteran had previously 
stated that he left his job due to his boss and did not 
mention any gastrointestinal problems.  He further testified 
that he had lost weight and felt that his symptoms had 
worsened.  

However, the Board notes that private treatment records dated 
in April and May 2008 noted that the Veteran reported no 
abdominal discomfort, blood in his stools, black stools, 
nausea, vomiting or diarrhea.  Moreover, the Veteran's 
private treatment records do not contain any complaints of 
weight loss.  A May 2008 private treatment record noted his 
weight to be 190 pounds.  VAMC outpatient treatment records 
recorded the Veteran's weight as 179.8 pounds in July and 
August 2006 and January 2009; and 202 pounds in April 2009.  
Therefore, the evidence of record does not reflect a 30 pound 
weight loss during the appeal period.

The Veteran was also afforded a VA examination in January 
2009.  At that examination, the examiner noted that the 
Veteran was operated on in November 1976 for acute 
appendicitis, and post operatively bowl obstruction 
developed, requiring two surgical releases.  The Veteran's 
exit examination was negative for any related residuals other 
than a surgical scar on the abdomen (which was 
uncomplicated).  The examiner reviewed the Veteran's VAMC and 
private treatment records, which revealed that in May 2008, 
he had a colonoscopy done as a screening procedure.  At that 
time, the Veteran denied abdominal pain, change in bowel 
habits, chest pain and dyspnea.  The colonoscopy was within 
normal limits; however the Veteran had a subsequent 
colonoscopy in August 2008, where a single polyp in the 
distal rectal vault was noted and biopsied off.  Otherwise, 
the colonoscopy was considered normal.  It was noted that no 
diverticula were seen.  The Veteran's private physician 
suggested a follow up colonoscopy in 3 to 5 years.  It was 
also noted that the colonoscopy was suggested because of his 
brother's health.

The examiner also took the Veteran's oral history.  The 
Veteran reported having an appendectomy in service and having 
two subsequent laparoscopic bowel release surgeries.  He 
stated that he had severe pain for some time after the 
surgeries, and a few years ago, he began having abdominal 
spasms and mild abdominal pain with erratic bowel movements 
that were diarrheal in nature.  He also stated that he got 
the urge to have bowel movements quickly several times daily, 
and that there had been times where he experienced fecal 
incontinence because of the urgency issue.  He continued that 
he did have some constipation/firm bowel movements, but 75 
percent of the time they were diarrheal in nature.  He also 
stated that he sometimes took over the counter medication, 
but that he was otherwise healthy and did not take any 
regular medications.  He then stated that he lost 30 pounds 
over the past year, but recently had a problem maintaining 
his weight.  However, the examiner noted that the Veteran 
denied fever, chills, nausea or vomiting, hematemesis, melena 
or bright red blood per rectum.  The examiner also noted that 
he had not been hospitalized since the abdominal surgeries 
that he had while in the military in the late 1970's.  The 
examiner characterized the Veteran's condition as stable, and 
noted that there was no history of trauma to the intestines, 
intestinal neoplasm, nausea, vomiting, constipation, 
diarrhea, fistula, intestinal pain, ulcerative colitis or 
other symptoms.  

On physical examination, the Veteran was in a normal state of 
nutrition and development with proper build and was in no 
apparent distress.  The examiner did not note a weight change 
and stated that the Veteran's overall general health was 
good.  There were no signs of significant weight loss or 
malnutrition, anemia, fistula, abdominal mass or abdominal 
tenderness.  The abdomen was flat, soft, nontender, 
nondistended, and normoactive bowel sounds were noted in all 
four quadrants.  There was no organomeghaly, hernia or aortic 
aneurysm present.  The examiner diagnosed residuals of 
laparotomy for bowel obstruction.  The examiner continued 
that overall, this condition had been stable over the last 
many years (as per review of the past and current medical 
records as well as per the physical examination and radiology 
and other studies at the examination).  The examiner also 
noted that the Veteran was unemployed and there were no 
effects of his condition on his usual daily activities.

Imaging studies were also performed as part of this 
examination, which the examiner reported in a March 2009 
addendum to the examination report.  A CT scan revealed that 
there were large hepatic lesions identified which needed 
further characterization with CT hepatoma protocol.  Metastic 
versus multifocal malignancy could not be entirely excluded.  
There was also an ill-defined hypodense lesion of the dome of 
the spleen.  There was nonspecific stranding of the root of 
mesentery with subscentimeter nodes.  There was 
cholelithiasis and prostate gland hypertrophy.  

However, based on the evidence of record, the Veteran has not 
been shown to have such symptomatology as to warrant an 
increased evaluation.  In this regard, as was noted above, 
the Veteran has not been shown to have a moderately severe 
disorder with partial obstruction manifested by delayed 
motility of barium meal and less frequent and less prolonged 
episodes of pain; or moderate symptoms relating to resection 
of the large intestine.  Specifically, the Board notes that 
the Veteran has not had a resection of the large intestine.  
The Veteran's service treatment records note that he had a 
laparotomy (abdominal surgery) in the form of two small bowel 
releases during service.  Release surgery is defined as 
"surgical incision or cutting of soft tissue to bring about 
relaxation."  See Dorland's Illustrated Medical Dictionary 
1646 (31st ed. 2007).  On the contrary, resection is defined 
as an "excision."  Id. at 1649.  Therefore, the evidence of 
record reflects that although the Veteran has had small bowel 
release surgery during service, he has not had a resection of 
the large intestine, either during service or after.

Although the Board acknowledges the Veteran's complaints of 
diarrhea, some fecal incontinence and abdominal discomfort, 
these symptoms do not rise to the level of a higher schedular 
evaluation based on the pertinent rating criteria.  
Furthermore, the Board emphasizes that the Veteran's private 
treatment records show that he denied abdominal discomfort, 
blood in his stools, black stools, nausea, vomiting or 
diarrhea on several occasions.  Moreover, as was noted above, 
his private treatment records are negative for any 
complaints, treatment or diagnosis of any weight loss.  
Again, although the Veteran reported that he had lost 30 
pounds at his May 2005 and January 2009 VA examinations, the 
Veteran's weight, as reported throughout his VAMC and private 
treatment records, do not reflect such a change.  Indeed, 
although the Veteran testified at his May 2008 personal 
hearing that he thought his weight was usually about 215 
pounds, and that he thought his weight was recorded as such 
in 2006, the evidence of record shows the Veteran's highest 
weight of record was 202 pounds in April 2009.  

In addition, at the Veteran's most recent January 2009 VA 
examination, his abdomen was flat, soft, nontender and 
normoactive bowel sounds were noted in all four quadrants.  
Thus, although the Veteran is competent to testify as to what 
he experienced, i.e., he is competent to report that he has 
abdominal pain, fecal incontinence and diarrhea, see Charles 
v. Principi, 16 Vet. App. 370, 374 (2002), the Board finds 
that the objective medical evidence shows the Veteran's 
condition more nearly approximates the rating criteria for 
the currently assigned 10 percent evaluation. 

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).

However, the Board finds that the criteria for a higher 
evaluation pursuant to alternate Diagnostic Codes have simply 
not been met.  In this regard, although the Veteran was noted 
to have irritable bowel syndrome, which is evaluated pursuant 
to Diagnostic Code 7319, and he testified at his May 2008 
hearing that he was advised that he could file a separate 
claim for this, his symptoms amount to no more than a 10 
percent evaluation, in that he experiences a moderate 
disorder with frequent episodes of bowel disturbance with 
abdominal distress.  He does not exhibit severe symptoms, 
such as alternating between diarrhea and constipation with 
more or less constant abdominal distress.  In this regard, at 
his May 2008 personal hearing, the Veteran testified as to 
problems with diarrhea and frequent bowel movements, but did 
not testify as to any problems with constipation.  Similarly, 
at the May 2005 and January 2009 VA examinations, the Veteran 
stated that he got sudden urges to have bowel movements 
quickly several times per day.  Although he stated that he 
had some constipation/firm bowel movements, he stated that 75 
percent of the time his bowel movements were diarrheal in 
nature.  Furthermore, the Board finds that the Veteran does 
not have more or less constant abdominal distress, in that 
his private treatment records dated in April and May 2008 
note that he reported no abdominal discomfort, blood in his 
stools, black stools, nausea, vomiting or diarrhea.  

Moreover, the Board again notes that ratings under diagnostic 
codes 7301 to 7329, inclusive, 7331, 7342 and 7345 to 7348 
inclusive will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. 
§ 4.114.  However, in this case, as has been discussed above, 
the Board finds that the currently assigned evaluation 
accurately reflects the Veteran's disability picture, and as 
such, elevation to the next higher evaluation is not 
warranted. 

In addition, the Veteran has at no time shown symptoms of the 
various other conditions listed under the Rating Schedule for 
digestive disorders, such as an ulcer or colitis.  
Furthermore, were additional ratings to be assigned, such 
action would violate the provisions of 38 C.F.R. § 4.14, 
which prohibit the pyramiding.  As was noted above, the codes 
in question all contemplate disabilities of the digestive 
system, and as was also noted above, a single evaluation will 
be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.  

Additionally, the record contains no evidence showing the 
Veteran was entitled to a rating in excess of 10 percent at 
any point during the instant appeal.  Therefore, no staged 
ratings are appropriate.  See Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Thus, the criteria for a disability rating in excess of 10 
percent for the Veteran's service-connected residuals of 
laparotomy (release) for bowel obstruction are not met.  In 
essence, the preponderance of the evidence is against an 
evaluation in excess of 10 percent for this disorder for any 
portion of the appeal period.  Since the evidence is not in 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable to the 
Veteran's claim.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
bowel dysfunction is so exceptional or unusual as to warrant 
the assignment of a higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2008).  The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service- connected disability are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service- 
connected bowel dysfunction has caused frequent periods of 
hospitalization.  Indeed, both VA examiners noted that the 
Veteran had not been hospitalized since his surgery during 
service in the late 1970's.  With regard to marked 
interference with his employment, the Veteran testified at 
his May 2008 hearing that he lost his job due to absenteeism, 
and that this absenteeism was due to his bowel dysfunction.  
However, there is no objective evidence of record that the 
Veteran's reported absenteeism was the result of his service-
connected disorder.  To this end, a June 2006 VAMC treatment 
record reflects that the Veteran stopped working due to 
issues with his boss, and prior to this, April and May 2005 
VAMC treatment records note that the Veteran was hospitalized 
for continuous alcohol, cocaine and cannabis dependence.  
Thus, the evidence of record did not indicate that he had 
marked interference with employment due solely to his 
service- connected bowel dysfunction.  Additionally, and of 
greater import, the Board finds that the rating criteria to 
evaluate bowel dysfunction reasonably describe the claimant's 
disability level and symptomatology.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.  38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).




ORDER

Entitlement to an increased disability rating for service-
connected residuals of laparotomy for bowel obstruction, 
currently rated as 10 percent disabling, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


